Per Curiam.

Canon No. 11 of our Canons of Professional Ethics provides:
“The lawyer should refrain from any action whereby for his personal benefit or gain he abuses or takes advantage of the confidence reposed in him by his client.
“Money of the client or collected for the client or other trust property coming into the possession of the lawyer should be reported and accounted for promptly, and should not under any circumstances be commingled with his own or be used by him.”
From an examination of the voluminous transcript of the evidence and the exhibits, we find that the charges against this respondent are amply supported by the record. Respondent has clearly, repeatedly and flagrantly violated Canon No. 11.
*24Respondent’s reliance upon his constitutional right to refuse to testify in these proceedings was at all times respected.
Respondent argues that laches is a good defense against charges V and VI. We need not pass up this contention, since his misconduct under the other charges is fully supported by the record.
Respondent also contends that the burden of proof in disciplinary proceedings necessitates the adduction of either clear and convincing evidence or proof beyond a reasonable doubt. In the case at bar, this question is academic. Respondent’s misconduct has been established beyond any reasonable doubt, irrespective of whether that quantum of evidence was or was not required.
Pursuant to Section (6) (a), Rule XVIII of this court, respondent is permanently disbarred from the practice of law.

Judgment accordingly.

O’Neill, O. J., Leach, Schneider, Herbert, Duncan and Corrigan, JJ., concur.*
Leach, J., of the Tenth Appellate District, sitting for Matthias, J.